     Case 2:20-cv-00016-GMN-DJA Document 9 Filed 01/31/20 Page 1 of 2



 1   Matthew C. Addison (NSBN 4201)
     Sarah A. Ferguson (NSBN 14515)
 2   MCDONALD CARANO, LLP
     100 W. Liberty Street, Tenth Floor
 3   Reno, NV 89501
     Telephone: (775) 788-2000
 4   sferguson@mcdonaldcarano.com
     maddison@mcdonaldcarano.com
 5
     Matthew O. Stromquist
 6   PILGRIM CHRISTAKIS LLP
     321 N. Clark Street, 26th Floor
 7   Chicago, Illinois 60654
     Telephone: (312) 361-3457
 8   mstromquist@pilgrimchristakis.com
     (Pro Hac Vice Petition Forthcoming)
 9
     Attorneys for Defendant
10   IQOR GLOBAL SERVICES, LLC

11                          IN THE UNITED STATES DISTRICT COURT

12                                 FOR THE DISTRICT OF NEVADA

13   TRACI WALDSCHMIDT,
                                                           Case No. 2:20-CV-00016-GMN-DJA
14                  Plaintiff,
15                                                         STIPULATION AND [PROPOSED]
            vs.                                            ORDER FOR EXTENSION OF TIME FOR
16                                                         DEFENDANT IQOR GLOBAL
     IQOR GLOBAL SERVICES, LLC,                            SERVICES, LLC TO ANSWER OR
17   SUTHERLAND GLOBAL SERVICES, INC.,                     OTHERWISE RESPOND TO THE
     GRANADA SERVICES, INC.,                               COMPLAINT
18                                                         (FIRST REQUEST)
19                  Defendants.

20

21

22          Plaintiff Traci Waldschmidt and Defendant iQor Global Services, LLC (“iQor”), by
23   undersigned counsel, hereby agree and stipulate that the deadline by which iQor must answer or
24   otherwise respond to the Complaint is extended to February 14, 2020. This extension is
25   appropriate to allow iQor’s retained counsel to review and analyze the Complaint and prepare an
26   appropriate response. This is the parties’ first request for an extension of time and is not
27   ///
28   ///

                                                       1
     Case 2:20-cv-00016-GMN-DJA Document 9 Filed 01/31/20 Page 2 of 2



 1   intended to cause any undue delay or prejudice any party.

 2          DATED: January 31, 2020.

 3   PRICE LAW GROUP, APC                          MCDONALD CARANO LLP

 4
     By: /s/ Steven Alpert                         By: /s/ Sarah A. Ferguson
 5   Steven Alpert                                 Matthew C. Addison
     5490 S. Rainbow Blvd., Suite 3014             Sarah A. Ferguson
 6   Las Vegas, Nevada 89118                       100 W. Liberty Street, Tenth Floor
     Telephone: (702) 794-2008                     Reno, NV 89501
 7                                                 Telephone: (775) 788-2000
     Attorney for Plaintiff Traci Waldschmidt
 8                                                 Matthew O. Stromquist
                                                   PILGRIM CHRISTAKIS LLP
 9                                                 321 N. Clark Street, 26th Floor
                                                   Chicago, Illinois 60654
10                                                 Telephone: (312) 361-3457
                                                   (Pro Hac Vice Petition Forthcoming)
11
                                                   Attorneys for Defendant
12                                                 iQor Global Services, LLC

13

14
                                                 ORDER
15
                                                 IT IS SO ORDERED.
16

17                                               ___________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
18
                                                          February 3, 2020
                                                 DATED: ___________________________
19

20

21

22

23

24

25

26

27

28
                                                    2
